Citation Nr: 9933581	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a higher (compensable) 
disability evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  The veteran's bilateral hearing since the time of the 
grant of service connection, and including the present time, 
has reflected hearing impairment no higher than Level A, 
bilaterally, and Level I, bilaterally. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, 
Diagnostic Code 6100 (1999); 38 C.F.R. §§ 4.85-4.87a 
(1988); 38 C.F.R. §§ 4.85-4.87a, Diagnostic Code 6297 (1976); 
38 C.F.R. §§ 4.85-4.87a, Diagnostic Code 6297 (1975).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was previously before the Board, along with an 
issue for entitlement to an earlier effective date for the 
assignment of a 10 percent evaluation for tinnitus.  In an 
April 1999 decision and remand, the Board awarded the veteran 
an earlier effective date for tinnitus, and remanded the 
issue for an increased (compensable) rating for bilateral 
hearing loss.  The Board noted that the veteran was 
originally granted service connection for bilateral hearing 
loss in a February 1972 rating decision, and assigned a 
noncompensable evaluation, effective from November 1971.  The 
veteran filed a timely notice of disagreement as to that 
decision, and the RO issued a statement of the case in 
September 1972.  However, it appears that the veteran never 
received a copy of that statement of the case, as the copy of 
the cover letter in the veteran's claims file is incorrectly 
addressed.  Specifically, the letter was addressed to "Box 
281," as opposed to the correct address of "Box 291."  
Moreover, the veteran indicated that he did not recall 
receiving the decision.  Thus, the Board found that the 
veteran has had an ongoing appeal since August 1972.
 
Under the foregoing circumstances, the Board also noted that 
during the pendency of the veteran's appeal, the schedular 
criteria for evaluating hearing loss underwent several 
amendments, including amendments effective March 10, 1976, 
and amendments effective November 18, 1987.  As noted in the 
July 1999 supplemental statement of the case, the rating 
criteria for hearing impairment were also amended effective 
May 11, 1999.  Thus, the veteran's claim was remanded to the 
RO to rate his bilateral hearing loss under both the old and 
new provisions of the rating criteria, with application of 
the version most favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the appeal process has been concluded, the version 
most favorable to appellant should and will apply unless 
Congress provided otherwise).
 
As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for bilateral hearing loss 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Presently, audiometric evaluations are conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. § 4.85(a) 
(1999).  

Reviewing the old versions of the rating criteria for hearing 
impairment reveals the following.  The VA rating criteria 
which incorporated the March 1976 amendments evaluated 
hearing impairment by designating a letter, A through F, for 
the impairment in efficiency in each ear.  See 38 C.F.R. 
§ 4.85(a)(1976).  The letters were designated based on 
application of a chart, Table IV, which intersected 
percentage of discrimination with speech recognition decibel 
loss.  38 C.F.R. § 4.87, Table IV.  A letter was designated 
for each ear, which resulted in a percentage evaluation, as 
found in 38 C.F.R. § 4.87a (1976).

According to the VA rating criteria for hearing impairment, 
which incorporated the November 1987 amendments, VA 
examinations were to be conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a) (1988).  
Numeric designations (I through XI) were assigned by 
application of Table VI, in which the percentage of 
discrimination was intersected with the puretone decibel 
loss.  38 C.F.R. § 4.87, Table VI (1988).  The results were 
applied to Table VII, for a percentage.  Id.

The current version of the rating criteria for hearing 
impairment are essentially the same as those in effect in 
1988, cited above.  See 38 C.F.R. §§ 4.85-4.87 (1999).  
However, in the case of puretone thresholds that are 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), either Table VI or Table 
VIa is applied, whichever is more favorable.  38 C.F.R. 
§ 4.86 (1999).

Reviewing the medical evidence of record, since the time of 
the February 1972 rating decision, reveals the following.  On 
the authorized audiological evaluation in August 1972, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
 --
30
LEFT
10
10
5
--
20

Speech reception threshold was -8 decibels in the right ear, 
and -6 decibels in the left ear.  Speech discrimination was 
98 percent in the right ear and 100 percent in the left ear.  
The examiner indicated that the veteran's hearing at that 
time was within normal limits.  

In a February 1997 VA examination, the veteran's average pure 
tone threshold, in decibels, was 31 in the right ear, and 31 
in the left ear.  Speech recognition was 96 percent in the 
right ear, and 94 percent in the left ear.  The examiner 
indicated that pure tone tests revealed within normal limits, 
bilaterally through the low and mid frequencies, moderately 
severe, bilateral, high frequency sensorineural hearing loss.  
Additionally, speech audiometry indicated "excellent word 
recognition performance, right and left ear."  A February 
1997 private medical record from William D. Conway, M.D., 
indicates that the veteran has "noise-induced high frequency 
sensorineural hearing loss."  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment cited above, the Board 
concludes that the currently assigned noncompensable 
evaluation for bilateral hearing loss is appropriate under 
both the current and former versions of the rating criteria, 
and there is no basis for a higher evaluation at this time.  
In that regard, under the rating criteria in effect in 1976, 
the veteran's hearing would be evaluated as "A" in each 
ear, which results in noncompensable evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6297 (1976); see also 38 C.F.R. 
§§ 4.85, 4.87, Table IV (1976).  Similarly, under the 1987 
amendments, as well as the current rating criteria for 
hearing impairment, the veteran's hearing would be evaluated 
as Level I in each ear, which results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.87, Tables VI, VII, Diagnostic 
Code 6100 (1999); 38 C.F.R. § 4.87, Table VI, Table VII 
(1988).

The Board notes that in the June 1999 supplemental statement 
of the case, the RO set forth the rating criteria for 
impaired hearing, reflecting the 1976, 1987, and 1999 
amendments.  However, the RO did not set forth the version of 
the rating criteria in effect prior to the 1976 amendments.  
As the veteran's appeal has essentially been ongoing since 
August 1972, it is proper to consider the pre-1976 version of 
the rating criteria as well.  The Board has reviewed those 
criteria, set forth in 38 C.F.R. §§ 4.85-4.87a, Diagnostic 
Code 6297 (1975), and finds that there are no substantive 
differences between the pertinent parts of the pre-1976 and 
post-1976 version of the rating criteria.  Further, the Board 
finds that like the post-1976 rating criteria, application of 
the pre-1976 rating criteria would also results in a Level 
"A" designation in each ear.  Thus, the Board finds that 
the veteran was not prejudiced in this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (a BVA decision that a 
claimant will not be prejudiced by its deciding a matter not 
addressed by the RO must be supported by an adequate 
statement of reasons or bases).

In short, the record contains no basis for assignment of a 
compensable evaluation for bilateral hearing loss either at 
the time service connection was granted, effective November 
1971, or since that time.  

The Board has considered the history of the veteran's 
bilateral hearing loss, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
The Board has also considered the veteran's statements of 
record and his hearing testimony.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment which may be attributed to the veteran's bilateral 
hearing loss.  However, the veteran's bilateral hearing loss 
disability does not warrant a higher schedular evaluation.  
Should the veteran's hearing loss disability change in the 
future, he may file another claim for an increased evaluation 
for hearing loss, but at the present time there is no basis 
for a compensable evaluation.  See 38 C.F.R. § 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of balance of the positive evidence with the 
negative evidence to allow for a favorable determination. 

Further, the evidence does not reflect that the veteran's 
bilateral hearing loss has interfered with his ability to 
retain and maintain employment.  In that regard, there is no 
evidence of record that the veteran's bilateral hearing loss 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria having not been met, a compensable 
evaluation for bilateral hearing loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

